MacLean, J.
(dissenting). The sole question presented upon this appeal is whether the justice below should or should not have allowed a change of pleadings upon the trial under the Code of Civil Procedure, section 2944, reading: “ The court must upon application allow a pleading to be amended, at any time before the trial, or during the trial, or upon appeal, if substantial justice will be promoted thereby.” ,
The plaintiff alleged in his verified complaint that he, between the 7th and 16th of September, 1897, at the special instance and request of the defendant, sold and delivered to him coal and wood of the reasonable value of $108.50, which the defendant agreed to pay, but never did. The plaintiff testified upon the trial that he knew the defendant; that he sold him and sent to his house nineteen tons of coal and some wood of the reasonable value of $108.50,"but he admitted on cross-examination that he never saw the defendant until he met him at the trial; that all he knew was that some one came in and gave an order to send something to the house where somebody named Reade lived, and he sent it. He added on redirect examination that he had had prior orders from the same place; that he had sent the stuff and that the check came. Then Martha A. Reade, called by the plaintiff, having testified that she was the defendant’s wife; that she had ordered and used the coal when she did not live with her husband, who was at the Bloomingdale Hospital as a declared lunatic, was asked how the quantity of coal purchased this time compared with the quantity purchased the last time. This question was objected to as immaterial to the issues; the objection was sustained and the plaintiff excepted, and then the plaintiff’s counsel said: “ I move to amend the complaint so as to make it one for necessaries. I assumed that that was the complaint in the suit.” This motion the court denied upon the defendant’s objection that it would be an entirely different cause of action, a new cause of action, and not an amendment. Unless the section cited above means that a justice of the Municipal Court must allow substitution, under the guise of amendment, of a new cause of action upon the mere application of a party, whether he be advised that substantial justice will be promoted or not, the objection raised by the defendant’s counsel seems to have been a good one and the action of the court correct. That the plaintiff could not introduce the evidence, which apparently was about to be offered under the pleading upon which he had brought the defendant into court, and that he required therefor *566entirely different allegations in his complaint, must have been, known to his counsel long before. That is laid down in the very horn-books of practice and shown in form-books for beginners. In fact, the plaintiff had been taught this in the proverbially dear school of experience, in the opinion rendered in this court upon his former failure to prove his case. He was also warned, nearly a year before the trial, by the answer that the plaintiff proposed to prove that for some time previous to, at the time of, and after, the alleged purchase of coal, he was confined in Bloomingdale Hospital, having been judicially declared insane and incompetent to manage his affairs and make contracts, and that Martha A. Reade was appointed committee of his person and property on August twenty-eighth, and continued so to act until April 4, 1898. Even if he guessed that the defendant might be as reckless as his own, client in swearing to allegations which he could not prove, the plaintiff’s counsel might well have informed himself of the truth of the allegations in the answer, and which he easily could by examining the records of the court of the dates indicated. On such examination he would have found, as he would have expected to find, that the committee, Mrs. Reade, was directed to provide for the maintenance, sustenance and support of her' husband and his family out of the rents, issues and profits of his estate — for all this and more appears in the report of the reversal of the judgment on the first trial of this case. This more than suggests that the action was not brought against the proper person. Hothing appears, from the facts proven upon the trial from which this appeal arises or from the evidence recited in the former opinion of the Appellate Term (Thedford v. Reade, 25 Misc. Rep. 490), from which it may be inferred that substantial justice would be promoted by making the change asked for by the plaintiff, whether it be called amendment of the pleading or substitution of a new cause of action. The plaintiff himself was in a poor position to ask the favor provided ments in section 2944, for he himself had disregarded the requirements of section 2936, to-wit: “ The complaint must state, in a plain and direct manner, the facts constituting the cause of action.” This mandate it behooves a party very strictly to follow, who will have the public and public authorities supervise his quarrel. He had disregarded two of the chief objects of the present forms of pleading, of which one was the introduction of verity by providing that parties in their allegations should have the same regard to *567truth that prevails between members of society in their daily communications with each other, and not willingly spread a falsehood upon the record. The other was that pleadings should inform the court and the adverse party of the facts alleged in support or defense of the action. Bush v. Prosser, 11 N. Y. 347, 352.
The judgment should be affirmed, with costs to the respondent.
Judgment reversed, without costs, and new trial ordered.